NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



DENNIS LEE DAVIS,                        )
                                         )
             Appellant,                  )
                                         )
v.                                       )
                                         )      Case No. 2D18-2203
SUNTRUST BANK,                           )
                                         )
             Appellee.                   )
                                         )

Opinion filed June 5, 2019.

Appeal from the Circuit Court for
Highlands County; Larry Helms, Judge.

Ryan C. Torrens of Torrens Law Group,
P.A., Tampa, for Appellant.

Philip D. Storey and Amanda Renee
Murphy of Alvarez, Winthrop, Thompson
& Storey, P.A., Orlando, for Appellee.



PER CURIAM.


             Affirmed.



LaROSE, C.J., and KELLY and ROTHSTEIN-YOUAKIM, JJ., Concur.